Case 3:19-cr-00377-WHA Document 88-2 Filed 07/28/20 Page 1 of 6




                       Exhibit D
                 Filed Under Seal
Case 3:19-cr-00377-WHA Document 88-2 Filed 07/28/20 Page 2 of 6




                       Exhibit E
                 Filed Under Seal
Case 3:19-cr-00377-WHA Document 88-2 Filed 07/28/20 Page 3 of 6




                       Exhibit F
                 Filed Under Seal
Case 3:19-cr-00377-WHA Document 88-2 Filed 07/28/20 Page 4 of 6




                       Exhibit G
                 Filed Under Seal
Case 3:19-cr-00377-WHA Document 88-2 Filed 07/28/20 Page 5 of 6




                       Exhibit H
                 Filed Under Seal
Case 3:19-cr-00377-WHA Document 88-2 Filed 07/28/20 Page 6 of 6




                        Exhibit I
                 Filed Under Seal
